DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106159350 (hereafter CN ‘350).
Claim 1:	CN ‘350 in Figures 1 and 2 disclose a button-type lithium ion battery (paragraph [0002]), comprising: 
a shell (bottom cup 2 and top cover 3) which is internally provided with a cavity (hollow cylindrical auxiliary device 9)(paragraph [0010], line 76-77)); 
a winding core (cylindrical battery core 4)(paragraph [0010], line 76) which is arranged in the cavity (9); 
a center uptight whose at least one end is provided with an opening (see Figure 1 (reproduced below);
 
    PNG
    media_image1.png
    416
    744
    media_image1.png
    Greyscale

a pole (1a) which is arranged on the shell (top cover 3)), and whose one end extends to the inside of the opening (of hollow cylindrical auxiliary device 9) and whose other end extends to the outside of the shell (top cover 3); 
tabs (11, in Figure 2) which are connected with the winding core (4), and which extend to the inside of the opening (of hollow cylindrical auxiliary device 9) and are electrically connected with the pole (1a). See also entire document.
Claim 2:	CN ‘350 discloses an upper insulating sheet (5) and a lower insulating sheet (6), which are respectively attached to the upper bottom surface and the lower bottom surface of the winding core (4).
Claim 3:	CN ‘350 discloses that the shell (top cover 3 and bottom cup 2) comprises a pedestal (bottom cup 2) and a cover body (top cover 3), which are mutually cooperated to form the cavity (9).
Claim 4:	CN ‘350 discloses that the cover body (top cover 3) is provided with a liquid injection port (7) and a seal (chalk ball) which is capable of sealing the liquid injection port (7)(paragraph [0015]).
Claim 5:	CN ‘350 discloses that the pole (1a) is arranged on the cover body (to cover 3).
Claim 6:	CN ‘350 discloses that the material of the shell (bottom cup 2 and top cover 4) is aluminum (paragraph [0012], lines 96-97).
Claim 7:	CN ‘350 discloses a method for fabricating a button-type lithium ion battery (paragraphs [0016]-[0022]), comprising the following steps: 
A.	 fabricating a winding core (4) whose center is provided with a round hole (i.e. the auxiliary deice is placed in the core), a center uptight whose at least one end is provided with an opening a pole (1a) and a shell (bottom case 3 and top cover 2) which is internally provided with a cavity (43)(paragraph [0018]-[0019], and [0014]); 
B.	 inserting the center uptight (2) into the round hole (11) (paragraph [0018] discloses then the column-shaped auxiliary device is placed in the winding core); 
C.	 leading out a positive tab and a negative tab from the winding core (1); the positive tab being welded on the shell (4) through laser welding; the negative tab being welded on the pole (3) through laser welding (paragraphs [0019]-[0020], [0048]-[0049], and [0012], lines 100-103) (paragraph [0028], lines 224-224 discloses welding the top cover and bottom by non-mechanical means (laser welding technology); welding of the taps anticipates laser welding technology;
D.	 putting the winding core (4) in the cavity (9) of the shell (bottom cup 2)(paragraph [0019] discloses put the whole cell into the bottom cup; 
E.	 embedding the pole (1a) and a part of negative tab (11) into the opening of the center upright (see Figure 2); and 
F.	 sealing (via welding) the cavity (9) of the shell (paragraph [0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106159350 (hereafter CN ‘350) as applied to claim 1 above, and further in view of Kohno et al. (US 9,461,296).
CN ‘350 is as applied, argued, and disclosed above, and incorporated herein.
Claim 9:	CN ‘350 discloses the shell (top cover 3 and bottom cup 2) further comprises a cover body (top cover 3), and a liquid injection port (8) and a through hole used for installing the pole (1b), but does not disclose that the liquid injection port and the through hole are formed on the cover body by punching.
Kohno et al. in Figure 4 discloses a battery cover (3) comprising a liquid injection port (20) and a through hole formed on the cover body (3) by punching (col. 9: 1-4 discloses press-worked). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of CN ‘350 with the punching step of Kohno et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery cover that would have provided a filling port, from which a battery casing is filled with an electrolyte, and thereafter sealed off with a filler plug (col. 5: 7-10).
Claim 10:	 The rejection of claim 10 is as set forth above in claim 9 wherein Kohno et al. in Figure 4 further discloses pole (4) is embedded into a through hole, and sealant (13) is injected between the outer wall surface of the pole (4) and the inner wall surface of the through hole (col. 4: 44-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of CN ‘350 by incorporating the sealing step of Kohno et al.
One having ordinary skill in the art would have been motivated to make the modification to provide an insulating material that would have electrically insulated the outer wall surface of the pole from the inner wall surface of the through hole, maintained a stable airtight sealing effect over an extended period of time (col. 11: 60-67), and suppressed degradation of the battery (col. 11: 45-52).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CN 106159350 (hereafter CN ‘350) as applied to claim 7 above, and further in view of Li (US 20200280025)
CN ‘350 is as applied, argued, and disclosed above, and incorporated herein.
Claim 8:	CN ‘350 discloses a shell comprising a pedestal, but does not disclose that the pedestal is shaped by stretching, and the cavity accommodating the winding core is formed.
Li in Figures 1-6 disclose a pedestal formed by stretch, and a cavity that would obviously accommodate a winding core is formed (paragraph [0028] discloses molded by stamp-stretching). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of CN ‘350 by incorporating the stretching method of Li,
One having ordinary skill in the art would have been motivated to make the modification to provide an aluminum case wherein at least one of an inner surface and an outer surface of the aluminum case after being molded would have provided an insulating layer, reduced metal dust, improved battery safety, and reduced subsequent production cost of the battery (paragraph [0003]).

Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729